Citation Nr: 1711447	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-18 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected lumbar spine degenerative disc disease.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from May 1984 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Notably, this case has been pending on appeal for quite some time - beginning with an April 2006 claim for service connection that was filed by the Veteran.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular contains an additional July 2013 VA knee examination and Social Security Administration (SSA) disability records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In October 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS folder.

In March 2011 and November 2013, the Board remanded the appeal for further development.  After completion of the requested development at the RO, the case has since returned to the Board for further appellate review.  

Finally, the RO secured an additional VA spine examination and other various records following the issuance of the last Supplemental Statement of the Case (SSOC) dated in September 2014.  However, none of this evidence is relevant to the disposition of the bilateral knee issue on appeal, such that a remand to the RO for preparation of another SSOC is not required.  38 C.F.R. §§ 19.31(b), 19.37(a) (2016).  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's preexisting bilateral knee patella alta with chronic recurrent subluxation was clearly and unmistakably not aggravated by active service.  In other words, there is some evidence of aggravation of the Veteran's bilateral knee disorder during service.  

2.  The Veteran's bilateral knee patella alta with chronic recurrent subluxation was incurred in service.  

3.  The Veteran also has bilateral knee osteoarthritis that is proximately due to, or the result of, or developed from her now service-connected bilateral knee patella alta with chronic recurrent subluxation.


CONCLUSIONS OF LAW

1.  Bilateral knee patella alta with chronic recurrent subluxation was incurred in active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9, 4.127 (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Ci. 2004).

2.  Resolving all reasonable doubt in her favor, the Veteran has bilateral knee osteoarthritis secondary to her now service-connected bilateral knee patella alta with chronic recurrent subluxation disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection and secondary service connection claim for the knees.  However, the Veteran was provided adequate VCAA notice for the claim on appeal in April 2006, May 2013, and March 2014 letters.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for the Veteran's bilateral knees.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

Initially, the bilateral patella alta with chronic subluxation of the knees is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38°C.F.R. § 3.303(b) do not apply for this disorder.  Walker, 708 F.3d at 1338-39.  However, the Veteran's osteoarthritis of both knees is in fact an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to that disorder.  Id.   

Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) such as arthritis can also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Thus, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that she has a bilateral knee condition that preexisted her active duty service and was permanently aggravated beyond its normal progression during her active duty in the Navy from 1984 to 1986.  Prior to service, the Veteran had a congenital disease, bilateral patella alta of the knees.  During her naval service, the Veteran believes the aggravation of her bilateral knee condition occurred due to physical training and running during boot camp and due to her duties as a ship's serviceman.  She has also stated she sustained a spine injury during service while lifting, injuring both her spine and knees.  She maintains that the shifting of the patella during service (patella alta) from its normal position caused chronic subluxation of the knees.  Physical therapy and exercises and medication during service did not help.  She points out that during service a Medical Evaluation Board (MEB) in November 1985 found that "[t]his condition [bilateral patella alta of the knees] has been aggravated by her active duty beginning with boot camp and up to the present."  Post-service, after separation in 1986, she says her bilateral knee problems continued, but she did not seek treatment until 2007 because she did not have any health insurance.  See April 2006 informal claim for service connection; October 2010 attorney brief; October 2010 Travel Board hearing.  

In the alterative, she contends that her bilateral knee condition is secondary to her service-connected lumbar spine disability by way of aggravation.  In this regard, she indicates she was told by a VA orthopedic surgeon that because she had a significant spine injury, she had to compensate for that pain with her knees, making her knee condition worse over time.  See id.  

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  See 38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, a July 2013 VA knee examiner (on Virtual VA only) diagnosed bilateral knee patella alta with chronic recurrent subluxation.  In addition, November 2008 private X-rays for SSA (on Virtual VA only) assessed osteoarthritis of the knees, without compartmental narrowing.  A September 2011 SSA decision concluded that the Veteran was disabled from degenerative joint disease of both knees, beginning in November 2007.  Thus, the record establishes that the Veteran has current bilateral knee disabilities - patella alta with chronic recurrent subluxation and osteoarthritis.  The question remains whether either of these knee disabilities were incurred in or aggravated by service or are related to an already service-connected disability.    

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, (such as the case here), the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and  (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, in a not noted at entrance situation, the burden is never shifted back to the Veteran to show that her disability increased in severity during service.  Id.  	

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of the presumption of soundness under 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active naval service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2014).  Thus, the wartime provisions of the presumption of soundness apply to the Veteran in the present case, even though she served on active duty in peacetime from 1984 to 1986.  

With regard to the existence of a preexisting condition, at the outset, a preexisting bilateral knee disorder was not "noted" at any enlistment examination in the Veteran's service treatment records (STRs).  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In fact, in the present case, there is no enlistment or entrance or induction examination of record, despite the Veteran being admitted into service in May 1984.  It appears the initial examination is missing from the record.  "[T]he statute [38 U.S.C.A. § 1111] requires that there be an examination prior to entry into the period of service on which the claim is based . . . See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))."  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).   

Absent evidence to the contrary, it is presumed that an entrance examination was provided to a veteran, prior to all periods of active duty service.  In the present case, November 1985 STR MEB proceedings mentioned that the Veteran had in fact undergone an earlier enlistment examination.  It follows that the presumption of soundness applies in the present case, even when the record of a veteran's entrance examination has been lost or destroyed.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397 n.5 (2009) ("[T]his Court has held that the presumption applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody."); see also Lee v. Brown, 10 Vet. App. 336, 339 (1997) (directing the Board to consider the presumption of soundness on remand in a case in which the veteran's service medical records were presumed destroyed in a fire.); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (finding that where a veteran's service entrance examination report was unavailable (presumed lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems.") 

With regard to the existence of a preexisting knee disorder, there is nonetheless clear and unmistakable evidence of record that a bilateral knee disorder preexisted the Veteran's service in the Navy in 1984.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In determining whether a disorder preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396.  

In this vein, an August 1985 STR orthopedic consult recorded locking of the knees, left greater than right.  Most notably, the military doctor remarked that the knee problems had been occurring for three to four years prior, so back to 1981 or 1982 before service.    

A November 1985 STR MEB Cover Sheet diagnosed the Veteran with patella alta, both knees, and chronic subluxation of patella, both knees.  This disorder existed prior to service.  

Importantly, November 1985 STR MEB proceedings provided an evaluation of bilateral knee pain.  The report documented the Veteran has had complaints of parapatellar pain of both knees "for the past three or four years," but not disabling. Since her enlistment approximately one and one-half years ago, she has had increasing problems with parapatellar pain and giving way of both knees associated with increased activity.  She complains of pain with hyperextension of the knees, giving way and also pain with weather change.  There is no history of swelling of other joints or family history of rheumatoid disease.  After a physical examination of the knees, the Veteran was diagnosed with a structural abnormality of both knees which predisposes her to chronic patellofemoral pain and subluxation of both kneecaps. The MEB opined "[t]his condition has been aggravated by her active duty beginning with boot camp and up to the present."  The case was then referred to the Physical Evaluation Board (PEB).

Also, a December 20, 1985 STR PEB Notification to Member of Recommended Findings listed diagnoses of patella alta, both knees and chronic subluxation of patella, both knees.  Again, the PEB found this disability "[e]xisted prior to service."  It was also noted the disability may be permanent.  

A January 1986 STR medical care record stated the Veteran was being separated due to being unfit for duty because of physical disabilities - patella alta, both knees and chronic subluxation of patella, both knees.  It was noted this disability "[e]xisted prior to service.." 

A February 1986 DD Form 214 for the Veteran conveyed that the reason for separation from the Navy is physical disability that "existed prior to entry or active duty - established by physical evaluation board proceedings."  

Finally, a July 2013 VA knee examination (only on Virtual VA) stated several times that the Veteran's bilateral patella alta preexisted service.  The rationale provided by the VA examiner was that the STR MEB proceeding dated on November 8, 1985 determined that the Veteran had a "congenital condition" called bilateral patella alta which predisposed her to developing knee pain and subluxation of the patella and that she could not continue in the military.  The VA examiner opined this is a "congenital condition" which could not have been caused by the military.  The VA examiner added that the STR PEB report dated on December 11, 1985 confirmed the preexistence of the knee disorder.   

The Board sees that the Veteran's bilateral knee patella alta with subluxation has been assessed as a "congenital condition."  On this issue, a discussion of the relevant VA law is necessary.  

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 U.S.C.A. §§ 1111; 38 C.F.R. §§ 3.303(c), 4.9.  In this regard, the courts have held that the presumption of soundness does not apply to congenital defects.  Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  

In addition, service connection is generally precluded by VA regulation for congenital or developmental "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  However, a congenital defect can still be subject to superimposed disease or injury during active service.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  

In contrast, VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence shows that the disease initially manifested in or was aggravated by service within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.   However, the presumption of soundness still applies to congenital diseases that are not noted at entry, and to establish service connection, VA must show by clear and unmistakable evidence that the congenital disease both preexisted service and was not aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

That notwithstanding, the Federal Circuit recently further clarified that "[i]n cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption [of soundness] that the disease did not preexist service by showing that it is hereditary."  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014).  VA's General Counsel has noted and the Federal Circuit has emphasized that the relevant factual question is whether the congenital condition manifested in service, i.e., "[a]t what point the individual starts to manifest the symptoms" and whether the symptoms have "progresse[d] during service at a greater rate than normally expected according to accepted medical authority."  VAOPGCPREC 67-90 (July 18, 1990).  O'Bryan, 771 F.3d at 1379-80.  The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.'"  Id. at 1381 (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citation, internal quotation marks, and alteration omitted by O'Bryan)).  

Therefore, to allow for proper legal analysis of a veteran's claim as it pertains to the claimed disability in these cases, medical clarification may be necessary as to whether the veteran's condition is a congenital or developmental "disease" or "defect."  See VAOPGCPREC 82-90; Quirin, 22 Vet. App. at 395.  If the claimed disorder is a disease, an opinion may be required as to whether it was aggravated by the veteran's period of active service beyond its natural progression.  If the claimed disorder is a defect, an opinion may be required as to whether it was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Id.  

In the present case, based on the evidence of record discussed above, the Veteran's bilateral knee patella alta with subluxation is clearly a congenital "disease" as opposed to a "defect."  In this regard, the November 1985 STR MEB proceedings acknowledged that the Veteran has had complaints of parapatellar pain of both knees for the past three or four years, but they were not disabling prior to service.  However, during service, the November 1985 STR MEB proceedings detailed increasing problems with parapatellar pain and giving way of both knees associated with increased activity.  Eventually, a PEB in December 1985 concluded the Veteran was "unfit to remain on active duty because of physical disability."  The PEB further added that the Veteran "[w]ill be separated from active duty in near future "because of physical disability.""  The DD Form 214 confirmed the Veteran's separation due to physical disability, which has been identified as the knees.  Therefore, the medical evidence of record strongly suggests that the Veteran's bilateral knee patella alta with subluxation is a "disease," as opposed to a static "defect," because it appears to be "capable of improving or deteriorating." VAOPGCPREC 82-90 at para. 2.  And by showing that the disease is congenital or hereditary, the Board has rebutted the first part of the presumption of soundness that the disease did not preexist service.  See O'Bryan, 771 F.3d at 1381.  

In any event, in light of the totality of the lay and medical evidence of record discussed in detail above, the Board finds there is clear and unmistakable evidence that the Veteran's congenital disease - bilateral knee patella alta with subluxation, preexisted her period of service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's bilateral knee patella alta with subluxation having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that the bilateral knee patella alta with subluxation was not aggravated during service, to fully rebut the presumption of soundness.  Id.    

That is, "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, in order to fully rebut the presumption of soundness, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn, 25 Vet. App. at 236.   

In this regard, after carefully reviewing the evidence of record, the VA has not met its high burden here.  The Board does not find there is clear and mistakable evidence of no aggravation.  Stated another way, in the present case, there is actually some probative evidence suggesting in-service aggravation of a preexisting congenital bilateral knee patella alta with subluxation during service in the Navy from May 1984 to February 1986.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the enduring disability ..."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As to in-service evidence of aggravation, during service, an August 1985 STR medical care record documented bilateral knee pain.  It was noted there was locking of left knee and increased left knee pain for the last few months.  An August 1985 STR orthopedic consult observed locking knees, left greater than right.  Also, September 1985 and October 1985 STR medical care records recorded knee pain.  The Veteran was on Naproxen.  Military medical personnel ordered knee patellar supports.  The Veteran was kept on light duty.  There was a positive instability sign.  A November 18, 1985 STR Department of Navy Letter commented that the Veteran's "physical limitations" have prevented us from assigning her work in cold storage areas.  

As to in-service evidence of aggravation, a November 1985 STR MEB proceeding related that the Veteran's preservice complaints of bilateral parapatellar knee pain were "not disabling" prior to service.  However, since her enlistment approximately one and one-half years ago, she has had increasing problems with parapatellar pain and giving way of both knees associated with increased activity. She complains of pain with hyperextension of the knees, giving way and also pain with weather change.  Physical examination of both knees revealed "exquisite tenderness to patellofemoral compression and decreased quadriceps tone bilaterally."  Upon X-ray, there is apprehension with attempted lateral displacement of either patella, including tangential views, showing a patellar tendon index of 1.4, normal being less than 1.2.  There is "mild lateral tilting" of both patella on tangential view.  It was assessed the Veteran has a structural abnormality of both knees which predisposes her to chronic patellofemoral pain and subluxation of both kneecaps.  Most importantly, the MEB concluded "[t]his condition has been aggravated by her active duty beginning with boot camp and up to the present.  She has not responded to conventional nonoperative therapy to the extent that she will ever be able to return to duties in her rate aboard ship."  The diagnosis was patella alta, both knees, chronic subluxation of patella, both knees.  This case was referred to a PEB.  In short, this in-service MEB evaluation dated in November 1985 provides strong evidence in support of aggravation of a congenital, preexisting bilateral knee disability during active duty. 

As to in-service evidence of aggravation, during service, a December 20, 1985 STR PEB Conclusion of Disability Proceedings found that the Veteran is "unfit to remain on active duty because of physical disability.  The Veteran was recommended for separation in the near future "because of physical disability."  In a January 1986 STR Report of Medical History at release from service, the Veteran reported a history of swollen or painful joints and cramps in her legs.  She added she exhibited an "inability to perform certain motions and inability to assume certain positions."  Ultimately, the DD Form 214 confirmed the Veteran's separation due to physical disability, which has been identified as the knees.  

In summary, in the light of this evidence during the Veteran's period of service from 1984 to 1986, the Board cannot show by clear and unmistakable evidence that the Veteran's preexisting congenital, bilateral knee patella alta with subluxation was not aggravated by her service, for purposes of rebutting the presumption of soundness at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; VAOPGCPREC 3-2003.  

In making this determination, the Board has considered that a December 20, 1985 STR PEB Notification to Member of Recommended Findings and a January 1986 STR medical care record both assessed that the Veteran's preexisting patella alta and chronic subluxation of patella of both knees was "[n]ot aggravated by service, so not ratable".  However, no rationale was provided for the no aggravation finding.  In this regard, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Finally, the Court has held that an unexplained "X" in a box on a form in a STR MEB report alone, that a condition was not aggravated by active duty, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C.A. § 1111.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  

In addition, the Board acknowledges the July 2013 VA knee examiner opined that it would be only "with resort to mere speculation to determine whether or not the veteran's preexisting bilateral patella alta with chronic subluxation was aggravated beyond its natural progression by her military service."  The VA examiner reasoned that the natural progression of the Veteran's preexisting bilateral patella alta was the arthritis of the knees that she eventually developed.  The VA examiner added that it is "not possible to objectively determine whether or not the course would have been any different in or out of the military; the veteran continued to do work on her feet somewhat in retail sales following her discharge from the military for several years on and off and this contribution cannot be objectively determined."  Nonetheless, due to the VA examiner's reluctance to opine definitively on whether or not there was in-service aggravation of the knees, this is too speculative an opinion, and therefore lacks significant probative value in a service connection case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).

In any event, both the VA and STR military examiners failed to proffer their unfavorable medical opinions for no aggravation, in strong, definitive terms.  The Board once again emphasizes that clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  A finding of "insufficient evidence" of aggravation does not meet VA's burden, only affirmative evidence proving that there was no aggravation does.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  In the instant case, this burden has not been met by the VA, as some probative medical evidence of record exists showing possible in-service aggravation of the preexisting bilateral knee disorder - bilateral patella with chronic subluxation of patella.  In other words, the evidence of record is debatable as to whether there was aggravation of a preexisting, bilateral knee disorder during service.  Cotant, 17 Vet. App. at 131.  Therefore, the presumption of soundness has not been rebutted by VA in the present case.  

As noted, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence.  Wagner, 370 F.3d at 1096.  The Veteran is presumed sound, even when as here there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service.  Id.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder.  Id.

On this point, the Court more recently reemphasized that once the presumption of soundness is applied, if the VA is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  At that point, however, a veteran still must establish that he or she has a current disability that is related to the in-service injury or disease.  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the Veteran.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  "It does not necessarily follow . . . that an unrebutted presumption of soundness will lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between his or her current disability and the injury or disease in service.  Horn, 25 Vet. App. at 236-37.  See also Holton v. Shinseki 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a veteran's current condition and his in-service injury)."  

With regard to in-service incurrence, service connection may be granted for a disability resulting from disease or injury incurred in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As to in-service evidence of incurrence, as discussed above, as to the first element of service connection, it is undisputed the Veteran has current bilateral knee disabilities - patella alta with chronic recurrent subluxation and osteoarthritis.  See November 2008 private X-rays for SSA (on Virtual VA only); VA treatment records dated from 2007 to 2014; July 2013 VA knee examination (on Virtual VA only).  In addition, as to the second element of service connection, there is evidence of in-service symptoms of bilateral knee patella alta with chronic recurrent subluxation, as indicated by the STRs dated throughout 1985 and 1986.  See 38 C.F.R. § 3.303(a).  Finally, the evidence of record demonstrates a relationship between the in-service bilateral knee symptoms and the currently diagnosed a bilateral knee patella alta with chronic recurrent subluxation.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The Veteran has credibly stated that she has had continuing knee symptoms from the 1980s to the present.  No intercurrent, post-service cause was presented for the Veteran's knee problems.  As such, all three elements of service connection for bilateral knee patella alta with chronic recurrent subluxation are met here.   

The Board has also considered whether service connection is warranted for another knee disability the Veteran has - bilateral knee osteoarthritis.  See November 2008 private X-rays for SSA (on Virtual VA only); July 2013 VA knee examination (on Virtual VA only); November 2012 VA orthopedic surgery note (on Virtual VA only); and September 2011 SSA decision.  
 
In this vein, VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Court has held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Court has further held that a claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Thus, the Board in the present decision has considered whether service connection is warranted for all of the Veteran's knee diagnoses identified in the record.  

In this regard, the record shows the Veteran has bilateral knee osteoarthritis secondary to her now service-connected bilateral knee patella alta with chronic recurrent subluxation disability.  See 38 C.F.R. § 3.310(a).  Specifically, the July 2013 VA knee examiner (on Virtual VA) opined that the "natural progression" of the Veteran's now service-connected bilateral knee patella alta with chronic recurrent subluxation is that routine physical activities in any normally active individual with this underlying condition of the knees will produce symptoms and subsequent problems including eventual DJD (degenerative joint disease or osteoarthritis), which after many years the Veteran was diagnosed with in 2011.  (The Board is also aware that the July 2013 VA examiner failed to provide an additional medical opinion as to a secondary relationship between the Veteran's current bilateral knee osteoarthritis and her service-connected lumbar spine degenerative disc disease, as requested by the Board in its November 2013 remand).   

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral knee patella alta with chronic recurrent subluxation and secondary service connection for bilateral knee osteoarthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In any event, the present decision is considered a full grant of the benefits sought by the Veteran for her bilateral knee disorder claim that has been pending since 2006.   


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral knee patella alta with chronic recurrent subluxation and bilateral knee osteoarthritis is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


